Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6, 7, 12-15, 19 objected to because of the following informalities:  
Claim 6 is not clear because the first passivation seems to contradict the limitation of “such that the passivation layers are absent from at least one of the first and second principal surfaces in the second sensitive part” in the amended claim 1, see last line of amended claim 1 .
Claim 7 is not clear because the second passivation seems to contradict the limitation of “such that the passivation layers are absent from at least one of the first and second principal surfaces in the second sensitive part” in the amended claim 1, see last line of amended claim 1 .
Claim 12 limitations are also in claim 1.  Appropriate correction is required.
Claim 19 limitations are also in claim 1.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-2, 8-11, 16-18, 21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 1 including “in the photoelectric conversion element, the second sensitive part has a photoelectric conversion characteristic lower than that of the first sensitive part, and the photoelectric conversion element further includes passivation layers formed on the first and second principal surfaces in the first sensitive part, such that the passivation layers are absent from at least one of the first and second principal surfaces in the second sensitive part” was not considered to be obvious.
The limitations of claim 21 including “an optical lens arranged on an upstream side of the incident light” “the photoelectric conversion element is arranged on a downstream side of the incident light” was not considered to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818